UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4695


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IRVIN LYNN EDWARDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cr-00501-HEH-1)


Submitted:   February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Caroline S. Platt,
Appellate Attorney, Paul E. Shelton, Jr., Research & Writing
Attorney,   Alexandria,  Virginia   for  Appellant.     Angela
Mastandrea-Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Irvin Lynn Edwards appeals the district court’s judgment

revoking         his    supervised          release          and       sentencing         him     to   nine

months’         imprisonment           and        four          years’          supervised        release.

Edwards’         counsel       has     filed       a       brief        pursuant         to    Anders     v.

California,           386 U.S. 738    (1967),             stating         that    there     are    no

meritorious issues for appeal but questioning whether Edwards’

sentence         was     unreasonable             and        whether            the     district       court

explained         its        reasons        for       imposing              additional         supervised

release.          Edwards was advised of his right to file a pro se

supplemental brief, but he has not filed one.                                     We affirm.

      “A    district          court     has       broad         discretion            when     imposing    a

sentence         upon       revocation        of           supervised            release.”            United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                               We “will

affirm      a    revocation          sentence          if       it     is    within      the    statutory

maximum and is not ‘plainly unreasonable.’”                                      Id. (quoting United

States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)).                                                  “When

reviewing whether a revocation sentence is plainly unreasonable,

we   must       first       determine       whether          it      is     unreasonable         at    all.”

United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010).                                              A

sentence         is    substantively          reasonable                if      the     district       court

states      a     proper       basis    for        concluding               the       defendant       should

receive         the    sentence       imposed,             up     to      the     statutory       maximum.

Crudup, 461 F.3d    at    440.         A     sentence            within      the    applicable

                                                       2
policy    statement     range     under        Chapter         7   of      the    Sentencing

Guidelines is presumed reasonable.                   Webb, 738 F.3d at 642; see

U.S. Sentencing Guidelines Manual § 7B1.4 (2005).

     Applying      these      standards,       we    find      that     Edwards’     within-

range prison sentence is not unreasonable, much less plainly so.

We also find reasonable the district court’s explanation for

imposing an additional term of supervised release.                               Further, in

accordance with Anders, we have reviewed the entire record in

this case and have found no meritorious issues for appeal.                                 We

therefore   affirm      the    district    court’s          judgment.            This   court

requires that counsel inform Edwards, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If    Edwards      requests    that       a     petition       be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in    this   court         for   leave       to    withdraw      from

representation.        Counsel’s motion must state that a copy thereof

was served on Edwards.

     We dispense with oral argument because the facts and legal

contentions      are   adequately     presented           in   the      materials       before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                           3